Title: General Orders, 11 December 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Wednesday, Decr 11th 1782
                            Parole Gloucester
                            Countersigns Halifax Ilford
                        
                        
                            
                                For the day tomorrow
                                 
                                Lt Colonel Mellen, Major Trescot.
                            
                            
                                For duty tomorrow
                                
                                1st Newhamshire regiment.
                            
                        
                        A proper attention to the police and decipline of the troops (which is not to be effected without a
                            sufficient number of officers) is, as it ought to be, the first object of the General—that of allowing them every
                            indulgence conformable thereto is his next wish and warmest inclination: the following proportion of officers and soldiers
                            may therefore be absent on furlough and no more at the same time, between this and the 15th of April next beyond which no
                            furloughs are to extend, vizt.One Field officer from a regiment.One officer—one Noncomissioned officer (Serjeants
                            corporals and musick being included in that denomination) and two privates from each Company.Regimental staff only when
                            they procure an officer to do their duty from a company with which there are actually two officers present.
                        In granting furloughs to noncommissioned officers and privates the General recommends that preference should
                            be given to those who have merited the badges of distinction for long and faithful services—and that the intention of
                            this order may not be eluded under the idea of passes (as has heretofore been practiced in some instances) after the full
                            proportion of furloughs have been granted in the regular mode he declares that upon the discovery of any such attempt the
                            officer concerned shall be arrested and tried for disobedience of orders.
                        Furloughs to officers are to be granted by Majors Generals Gates, Lord Sterling, and Knox and Brigadier Hazen
                            in their respective commands—Printed furloughs (the blanks for which are to be furnished by the Quarter master) will be
                            given by the Commanding officers of brigades to the noncommissioned officers and privates in their commands.
                        Agreeably to the foregoing regulations the officers may accomodate each other with respect to the time and
                            length of their furloughs: but if they cannot agree on those points themselves the General officers commanding the
                            different Cantonments or Posts are to determine for them according to circumstances.
                        The Furloughs of officers whose names are upon the General roster, are to be registered at the Orderly
                            offices. All others together with the noncommissioned officers and privates are to be entered in the regimental books. a
                            strict compliance with the terms of absence will be expected from all.
                        The Board of officers appointed for Inspection of the Invalids of the army will meet at the hospital hutts
                            near New-Windsor tomorrow at eleven o’clock for the examination of the Invalids of the Massachusetts infantry regiments
                            and patients of the hospital. They will meet on Friday at the same hour at the York brigade for the examination of those
                            of that line Maryland, Jersey and Newhampshire. And on Saturday at Westpoint. The persons concerned to attend the board at
                            the several places mentioned.
                        The Light companies of the Massachusetts line to be prepared for Muster tomorrow, & those of the York the
                            next day.
                    